Exhibit 99.1 FOR IMMEDIATE RELEASE Contact: Rick Moberg Aware, Inc. 781-276-4000 Aware, Inc. Reports First Quarter 2010 Financial Results BEDFORD, MASS. – April 27, 2010 – Aware, Inc. (NASDAQ: AWRE), a leading supplier of broadband technology and biometrics software, today reported financial results for its firstquarter ended March 31, 2010. Revenues for the first quarter of 2010 were $5.6 million, an increase of 23% compared to $4.6 million in the same quarter last year. Net income for the first quarter of 2010 was $22,000, or $0.00 per diluted share. These results compared to a net loss of $2.1 million, or $0.09 per diluted share, for the same period a year ago. The Company reports its net income and basic and diluted net income per share in accordance with U.S. generally accepted accounting principles (GAAP), and additionally, on a non-GAAP basis. Non-GAAP net income, where applicable, excludes the effect of stock-based compensation expense. The Company uses the non-GAAP information internally to evaluate its operating performance and believes these non-GAAP measures are useful to investors as they provide additional insight into the underlying operating results. However, non-GAAP measures are not stated in accordance with, should not be considered in isolation from, and are not a substitute for, GAAP measures. A reconciliation of GAAP to non-GAAP results has been provided in the attached financial tables. Non-GAAP net income for the first quarter of 2010, excluding the effect of $345,000 of stock-based compensation, was $367,000, or $0.02 per diluted share.These results compared to a non-GAAP net loss of $1.7 million, or $0.07 per diluted share, for the first quarter of 2009, excluding the effect of $391,000 of stock-based compensation. Aware, Inc.•40 Middlesex Turnpike•Bedford, MAUSA01730-1432 Tel: (781) 276-4000•Fax: (781) 276-4001•E-mail: aware@aware.com Aware, Inc. Reports First Quarter 2010 Financial Results Page 2 Edmund Reiter, Aware’s president and chief executive officer, said, “Our results for the first quarter of 2010 are encouraging.We showed positive financial results in our first full quarter following the sale of our licensing assets to Lantiq in November 2009.This progress, coupled with healthy trends in our end markets, provides a solid basis for our growth strategy going forward.” Note: Aware’s conference call will be broadcast live over the Internet today, April 27, 2010 at 5:00 p.m. Eastern Time. To listen to the call, please go to www.aware.com/ir.The conference call may also be heard by calling 719-325-4789 and referencing the confirmation number 4676288.A replay of the call will be archived on our website after the call. About Aware Aware is a leading technology and supplier for the telecommunications and biometrics industries. Aware has pioneered innovations at telecommunications standards-setting organizations for DSL and networking. Telecom equipment vendors and phone companies use Aware's DSL test and diagnostics modules and Dr. DSL® software to provision and troubleshoot DSL circuits globally. Aware is also a veteran of the biometrics industry, providing biometric and imaging software components used in government systems worldwide since 1992. Aware's interoperable, standard-compliant, field-proven imaging products are used in a number of applications, from border management to criminal justice to medical imaging. Aware is a publicly held company (NASDAQ: AWRE) based in Bedford, Massachusetts.www.aware.com Safe Harbor Warning Portions of this release contain forward-looking statements regarding future events and are subject to risks and uncertainties, such as estimates or projections of future revenue and earnings and the growth of the DSL test and diagnostics and biometrics markets. Aware wishes to caution you that there are factors that could cause actual results to differ materially from the results indicated by such statements. General factors include, but are not limited to: our quarterly results are unpredictable and may fluctuate significantly; our business is subject to rapid technological change; we face intense competition from a wide range of competitors; current economic conditions, including the credit crisis affecting the financial markets; our intellectual property is subject to limited protection; our ability to obtain or enforce patents could be affected by new laws, regulations or rules; and our business may be affected by government regulations. DSL test and diagnostic factors include, but are not limited to: our DSL test and diagnostic businesses depend upon a limited number of customers; the success of our DSL test and diagnostics products businesses requires telephone companies to install DSL service in volume; our test and diagnostic hardware and software products could have quality problems; we depend on a single source contract manufacturer for the manufacture of our DSL hardware products; and we are dependent on single source suppliers for components in our DSL hardware products. Biometric factors include, but are not limited to: market acceptance of our biometric technologies and products; changes in contracting practices of government or law enforcement agencies; the failure of the biometrics market to experience continued growth; announcements or introductions of new technologies or products by our competitors; failures or problems in our biometric software products; delays in the adoption of new industry biometric standards; growth of proprietary biometric systems which do not conform to industry standards; our ability to sell services contracts in a manner that is consistent with our business model; our ability to deliver services contract milestones; and our dependence on third party contractors and consultants to deliver certain services contract milestones. We refer you to the documents Aware files from time to time with the Securities and Exchange Commission, specifically the section titled Risk Factors in our annual report on Form 10-K for the fiscal year ended December 31, 2009 and other reports and filings made with the Securities and Exchange Commission. Aware andDr. DSL are trademarks or registered trademarks of Aware, Inc. Any other trademarks appearing herein are the property of their respective owners. Aware, Inc. Reports First Quarter 2010 Financial Results
